Exhibit 10.7


IAA, INC.


2019 OMNIBUS STOCK AND INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
This Non-Qualified Stock Option Award Agreement (this “Award Agreement”), dated
as of [●], 2019 (the “Date of Grant”), is made by and between IAA, Inc., a
Delaware corporation (the “Company”), and [●] (the “Recipient”). Any capitalized
term that is used but not defined in this Award Agreement shall have the meaning
ascribed to such term in the IAA, Inc. 2019 Omnibus Stock and Incentive Plan (as
may be amended from time to time, the “Plan”).
1.Grant of Stock Option. The Company hereby grants to the Recipient an option to
purchase [●] shares of Common Stock at an Exercise Price of $[●] per share,
which is not less than the Fair Market Value per share of the Common Stock on
the Date of Grant (the “Option”), subject to all of the terms and conditions of
this Award Agreement and the Plan.
2.Vesting.
(a)The shares of Common Stock subject to the Option shall vest and become
exercisable in equal installments on each of the first three anniversaries of
the Date of Grant (each, a “Vesting Date”); provided that the Recipient remains
in continuous employment with the Company or an Affiliate thereof through, and
has not given or received a notice of termination of such employment as of, the
Vesting Date.
(b)If the Recipient experiences a termination of employment with the Company and
its Affiliates on account of the Recipient’s death or Disability, then all
unvested Options outstanding as of the date of such termination of employment
shall immediately vest in full immediately upon the date of such termination of
employment.
(c)If there is a Change in Control, unvested Options shall be eligible to become
vested pursuant to the terms set forth in Section 11 of the Plan.
(d)If the Recipient is party to an individual employment or severance agreement
with the Company or an Affiliate that provides for accelerated vesting in
connection with certain qualifying terminations of employment, unvested Options
shall vest upon the date of such qualifying termination of employment in
accordance with the terms of such employment or severance agreement.
(e)If the Recipient’s employment is terminated for any reason other than those
set forth in this Section 2 prior to any applicable Vesting Date, (i) all rights
of the Recipient with respect to Options that have not vested shall immediately
terminate, (ii) any such unvested Options shall be forfeited without payment of
any consideration, and (iii) neither the Recipient nor any of the Recipient’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such unvested Options.









--------------------------------------------------------------------------------




3.    Timing of Exercise. Following the vesting of the Option as set forth in
Section 2 hereof, the Recipient may exercise all or any portion of such Option
at any time prior to the earliest to occur of:
(a)
The 10th anniversary of the Date of Grant;

(b)The 1st anniversary of the Recipient's termination of employment by reason of
the Recipient's death, Disability, Retirement or Early Retirement;
(c)The close of business on the last business day immediately prior to the date
of the Recipient's termination of employment by the Company for Cause; and
(d)90 days following the Recipient's termination of employment with the Company
and its Affiliates for any reason other than as set forth in Section 3(b) or
3(c); provided, that in the event that the Recipient dies after terminating his
or her employment, but within the period during which the Options would
otherwise be exercisable hereunder, such ninety (90) day period shall be
extended to the date that is the 1st anniversary of such termination.
The Administrator may at any time extend the post-termination exercise period of
all or any portion of the Options up to and including, but not beyond, the 10th
anniversary of the Date of Grant of such Options. For purposes of this Award
Agreement, “Early Retirement” shall mean the Recipient’s voluntary termination
of employment after attaining a combination of years of age and service with the
Company and its Affiliates of at least 70, with a minimum age of 60; provided,
that, notwithstanding any language to the contrary in the Plan, the Recipient’s
years of service with a company prior to it becoming an Affiliate will qualify
as service towards attainment of Early Retirement if and only if the Recipient
has provided at least five years of service with the Company or another company
that was an Affiliate at the time of service
4.    Method of Exercise. The Recipient may exercise all or any portion of the
Option by giving written notice of exercise to the Company specifying the number
of shares of Common Stock to be purchased, accompanied by payment in full of the
aggregate exercise price of the shares of Common Stock so purchased in cash or
its equivalent. Payment of the aggregate exercise price of such shares of Common
Stock may also be made (i) by means of consideration received under any cashless
exercise procedure approved by the Administrator (including the withholding of
shares of Common Stock otherwise issuable upon exercise), (ii) in the form of
unrestricted shares of Common Stock already owned by the Recipient which have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the shares of Common Stock with respect to which the Option is being
exercised, (iii) any other form of consideration approved by the Administrator
and (iv) any combination of the foregoing.
5.    Rights as Shareholder. The Recipient shall have no rights to dividends or
any other rights of a shareholder with respect to the Shares subject to the
Option until the Recipient has given written notice of the exercise thereof, has
paid in full for such Shares and has satisfied the tax withholding obligations
in Section 7 below.











--------------------------------------------------------------------------------




6.    No Guarantee of Employment. Nothing in this Award Agreement shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate the Recipient’s employment at any time, or confer upon the Recipient
any right to continue in the employ of the Company or any Affiliate.
7.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Recipient and/or to deduct from the shares of Common
Stock otherwise issuable hereunder or other compensation payable to the
Recipient the amount of any federal, state or local withholding taxes in respect
of the Option, its exercise or any payment or transfer under or with respect to
the Option, in each case in accordance with the terms of the Plan.
8.    Adjustment in Capitalization. In the event of any Change in
Capitalization, the Option shall be subject to adjustment as set forth in
Section 5 of the Plan.
9.    Restrictions. Unless otherwise determined by the Administrator, the Option
may be exercised, during the lifetime of the Recipient, only by the Recipient
or, during any period during which the Recipient is under a legal disability, by
the Recipient’s guardian or legal representative.
10.    Amendment. The Administrator may at any time amend, modify or terminate
this Award Agreement; provided, however, that no such action of the
Administrator shall adversely affect the Recipient’s rights under this Award
Agreement without the consent of the Recipient. The Administrator, to the extent
it deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify this Award Agreement so
that the Option qualifies for exemption from or complies with Code Section 409A;
provided, however, that the Administrator and the Company make no
representations that the Option shall be exempt from or comply with Code Section
409A and make no undertaking to preclude Code Section 409A from applying to the
Option.
11.    Plan Terms and Administrator Authority. This Award Agreement and the
rights of the Recipient hereunder are subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, as well as to such
policies, rules and regulations as the Administrator may adopt for
administration of the Plan, including but not limited to any stock ownership and
stock holding guidelines. It is expressly understood that the Administrator is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Award Agreement, all of
which shall be binding upon the Recipient. Any inconsistency between this Award
Agreement and the Plan shall be resolved in favor of the Plan. The Recipient
hereby acknowledges receipt of a copy of the Plan and this Agreement.
12.    Severability. If any provision of this Award Agreement is determined to
be invalid, illegal or unenforceable in any jurisdiction, or as to any person,
or would disqualify the Plan or the Award Agreement under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the Board’s determination, materially altering the intent of the
Plan or the Award Agreement, such provision shall be stricken as to such









--------------------------------------------------------------------------------






jurisdiction or person, and the remainder of the Award Agreement shall remain in
full force and effect.
13.    Governing Law and Jurisdiction. The Plan and this Award Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware, United States of America. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), the
Plan will be exclusively in the courts in the State of Illinois, County of Cook,
United States of America, including the Federal Courts located therein (should
Federal jurisdiction exist).
14.    Successors. All obligations of the Company under this Award Agreement
will be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business or assets of the Company or both, or a merger, consolidation or
otherwise.
15.    Erroneously Awarded Compensation. This Option shall be subject to any
compensation recovery policy adopted by the Company to comply with applicable
law, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or to comport with good corporate governances
practices, as such policy may be amended from time to time.
[Signature Page Follows]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Recipient have duly executed this Award
Agreement as of the date first above written.


IAA, INC.
By:
    
Name:
Title:

RECIPIENT

Name






















[Signature Page to Non-Qualified Stock Option Award Agreement]







